IN THE SUPREME COURT OF THE STATE OF DELAWARE

SIERRA CLUB and                                §
DELAWARE AUDUBON,                              §
                                               §       No. 216, 2015
       Appellants Below-Appellants,            §
                                               §       Court Below: Superior Court
       v.                                      §       of the State of Delaware,
                                               §       in and for New Castle County
DELAWARE DEPARTMENT OF                         §       No. N13A-09-001 ALR and
NATURAL RESOURCES AND                          §       No. N14A-05-002 ALR
ENVIRONMENTAL CONTROL and                      §
DELAWARE CITY REFINING                         §
COMPANY, LLC,                                  §
                                               §
       Appellees Below-Appellees.              §

                                 Submitted:    November 4, 2015
                                 Decided:      November 5, 2015

       Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                         ORDER

       This 5th day of November 2015, having considered this matter on the briefs filed

by the parties and after oral argument, we find it evident that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in its

March 31, 2015 decision, which affirmed the Environmental Appeals Board’s and the

State Coastal Zone Industrial Control Board’s dismissals of a challenge to the Delaware

Department of Natural Resources and Environmental Control Secretary’s grant of an air

permit amendment.1


1
   Sierra Club v. Delaware Dep’t of Nat. Res. & Envtl. Control, Nos. N13A-09-001 ALR &
N14A-05-002 ALR (Del. Super. Mar. 31, 2015). A sentence on page 14 of the Superior Court’s
opinion could be read to suggest that the State Coastal Zone Industrial Control Board predicated
its decision on exactly the same grounds as the Superior Court. Although the State Coastal Zone
       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                                   BY THE COURT:
                                                   /s/ Leo E. Strine, Jr.
                                                   Chief Justice




Industrial Control Board did not do so, the Superior Court’s legal reasoning was correct and we
affirm its judgment on that basis.
                                                  2